The Chancellor.
The desertion charged is stated to have taken place on the 27th of March, 1876. The parties were married at Rahway, in November, 1875. The petition was filed March 28th, 1880, about four years after the alleged desertion. The proof shows clearly that, at or about the first-mentioned date, the defendant, being angry with the petitioner (she says it was because she upbraided him for being intoxicated when he came home), moved all his furniture out of the house in which they were then living together, in Rahway, and left her there alone. She then went to her father’s house, and has ever since been supported by her parents, or by her own labor, he contributing nothing to her support. ‘Although, in November, 1876, she was delivered of a child, he paid her no attention whatever. The child lived for about ten months, and died in July, 1877, at her father’s house in Rahway. Although the defendant lived in Rahway, he never went to see the child, either before or after its death, and did not attend its funeral or pay anything for its support or the expenses of its sickness and burial. He has lived in Rahway, and his wife has lived in that place, or Newark, ever since the desertion, yet, according to his own testimony, he had not communicated with her' in any way for the period of more than three years when this suit was begun. Her testimony on the *384subject of the desertion is corroborated, while his is not. He left her in 1876, and has ever since lived wholly apart from her, and has not in any way discharged his duty towards her. There will be a decree of. divorce.